Citation Nr: 1737150	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  08-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of a left shoulder injury.

2. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to January 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was most recently before the Board in February 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate the Veteran has applied for Social Security Administration (SSA) disability benefits.  See, e.g., May 2015 VA Physical Therapy Consult.  While the AOJ did submit an inquiry to the SSA in February 2016, a response was received indicating an incorrect birthdate was submitted.  To date, there have been no further attempts to obtain records related to the Veteran's claim for SSA disability benefits.  As records surrounding a claim for disability benefits may be relevant to the claim, records should be requested from SSA.

With respect to the Veteran's claim for TDIU, further clarification is required.  Initially, the Board observes that currently, the Veteran does not meet the schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  In determining whether TDIU is warranted on an extraschedular basis, consideration is given to service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).  Rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria.  Id.  

In the instant case, while the record suggests the Veteran's service-connected disabilities may prevent some physical labor, it is unclear whether he would be able to obtain and maintain gainful sedentary employment consistent with his educational and vocational background.  In this regard, the Veteran has indicated that he attended two years of college, and also received training in "human services."  See March 2016 VA Form 21-8940.  However, the nature of this education and training is unclear.  Therefore, before a determination can be made as to whether the Veteran is capable of sedentary employment, clarification is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration all records related to any claim filed by the Veteran for SSA disability benefits.  Efforts to obtain these records must continue until a negative reply is received or it is reasonably determined that further efforts would be futile.

2. Contact the Veteran and request he provide additional information regarding the nature of his college education and "human services" training as listed on his March 2013 VA Form 21-8940.  A sufficient time should be allowed for response.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  A specific determination should be rendered as to whether the Veteran's claim for TDIU should be referred to the Director, Compensation Service, for extraschedular consideration.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


